UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Enhanced Global Bond Fund (formerly DWS Global Bond Fund) Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Tax Information 48 Investment Management Agreement Approval 53 Summary of Management Fee Evaluation by Independent Fee Consultant 57 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The global bond markets experienced high volatility and wide swings in performance during the past year ending October 31, 2011, a reflection of the shifting global investment environment. The year had two very different phases. In the first, which encompassed the time from the beginning of the fund's annual period through the end of April, a backdrop of low short-term interest rates and sturdy economic growth fueled an elevated appetite for risk among investors. This led to underperformance for more conservative investments such as U.S. Treasuries and foreign developed-market government bonds. At the same time, it boosted the returns of the non-Treasury "spread sectors," such as corporate, high-yield, and emerging-markets bonds.1 During the latter half of the reporting period, the situation reversed dramatically. The sudden emergence of concerns about economic growth, together with renewed worries about the European debt crisis, led to substantial disruptions in the global financial markets. Investors' aversion to risk rose dramatically, contributing to underperformance for higher-risk assets and sparking a flight into Treasuries and the government bonds of other developed-market nations. The result was a plunge in Treasury yields to all-time lows (as prices soared) and substantial underperformance for the lower-rated issues within the investment-grade corporate, high-yield and emerging-markets segments.2,3 In the aggregate, this series of events was supportive for the global fixed-income markets. The fund's benchmark, the Barclays Capital Global Aggregate Bond Index, finished the year with a return of 4.07%.4 Bonds outpaced stocks, which returned 1.76% based on the return of the MSCI World Index.5 Unfortunately, the fund did not participate in bonds' favorable performance. The Class A shares of the fund returned -2.97% (unadjusted for sales charges), well short of the return for the benchmark. Positive and Negative Contributors to Fund Performance The primary factor in the fund's underperformance was its currency overlay strategy, which we added in April. At that time, the fund's name changed to DWS Enhanced Global Bond Fund. In addition to the fund's main investment strategy, we seek to enhance returns by employing proprietary currency strategies across developed and emerging-market currencies using derivatives (contracts whose values are based on, for example, indices, currencies or securities), in particular forward currency contracts. The currency overlay strategy has not worked well since we added it to the fund, as the extremely volatile nature of the market environment caused traditional relationships in the currency markets to break down. Although our currency overlay has detracted from performance initially, and in fact accounted for the majority of the fund's underperformance in the most recent period, we believe that on a long-term basis, it is a way to access another source of return potential in the global markets. Outside of this currency overlay, the total impact of our positioning in bonds was approximately neutral. One of the largest contributions to performance came from our decision to hold almost no position in the bonds of the smaller, troubled European nations such as Greece, Italy, Portugal, Ireland and Spain. All five were in the epicenter of the European debt crisis, and all five underperformed relative to other developed-government bond markets around the world. Instead, our investments in Europe favored the bonds of countries with more stable finances, such as Germany, Sweden and Norway. This positioning proved well-suited to the market environment that characterized the past 12 months. We added value through an overweight position in Canada, which offers a slight yield advantage over the United States even though its government finances are in much better shape.6 We also held an overweight in Latin America via positions in Panama, Venezuela and Mexico. Government bonds in the region tend to offer higher yields than most developed markets, even though they feature low debt, budget surpluses and stronger economic growth. This positioning worked well for most of the period, but the Latin American bond markets sold off late in the year when investors grew averse to investments perceived to be higher-risk. Similarly, the fund's allocation to U.S. investment-grade corporates and high-yield bonds helped performance in the first half of the period, but it detracted in the second half.7 Our weighting in the two asset classes was 12.1% and 5.9% of fund assets, respectively, as of the end of the period. We hold a positive view on these areas, as both offer a wealth of bonds with attractive yields that more than compensate investors for the potential risks. Another key aspect of our U.S. allocation is our tilt in favor of longer-term bonds. We viewed this as being a way to help pick up extra yield and at the same time potentially gain some protection against further negative news flow from overseas. Longer-term issues generally performed better than their shorter-term counterparts in the latter half of the reporting period, so this element of our positioning added to performance. The fund also holds a substantial weighting in mortgage-backed securities.8 This market segment provides a meaningful yield advantage relative to Treasuries, and — most important — it puts us in line with the policy of the U.S. Federal Reserve Board (the Fed), which has been a buyer of mortgage-backed securities throughout the past year. We also hold a small position in municipal bonds, which in many cases offer very attractive yields relative to taxable bonds with a similar degree of risk. Outlook and Positioning Two developments are critical to the outlook for the global fixed-income markets in the year ahead. The first is the outlook for global growth, which remains very tenuous due to persistently high U.S. unemployment, the concerns about Europe and the signs of slower economic performance in the emerging markets. The second, of course, is what happens in Europe. The spectrum of potential outcomes is wide, from a continuation of the stopgap solutions that have sparked periodic rallies in higher-risk securities, to the possible worst-case scenario of a breakup of the region's currency union. As managers, we need to be alert for the full range of possibilities, taking advantage of opportunities where appropriate but always being mindful of the potential risks. We believe our approach — which provides us with the latitude to go anywhere in the global fixed-income market — helps us achieve this balance. Overall, we remain focused on providing broad, diversified exposure to the world bond markets.9 At a time in which developed-market government bonds are offering extremely low — and in some cases, near-record low — yields, we believe our worldwide focus will enable us to access the full range of potential yield opportunities for the fund's shareholders. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Enhanced Global Bond Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS J. Richard Robben, CFA David Vignolo Portfolio Managers J. Kevin Horsley, CFA, CPA Stephen Willer, CFA William Chepolis, CFA John D. Ryan Darwei Kung The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Spread sectors include all non-U.S. Treasury, investment-grade sectors including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial mortgage-backed securities. 2Yield (or current yield) is the income generated by an investment divided by its current price. 3Investment-grade refers to the credit quality rating given to municipal or corporate bonds. It indicates that it has a relatively low risk of default. Bond rating firms such as Standard & Poor's use different -designations consisting of upper- and lower-case letters to identify a bond's credit quality rating with AAA and AA, the highest credit quality rating, A and BBB, the medium credit quality or investment-grade rating and BB or below a low credit quality rating. 4 The Barclays Capital Global Aggregate Bond Indextracks the performance of the global investment-grade fixed-income market. 5The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 6"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. 7 Investment-grade — a rating that indicates a municipal or corporate bond has a relatively low risk of default. 8Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. 9Diversification neither assures a profit nor guarantees against loss. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -2.97% 6.68% 5.14% 5.46% Class B -3.78% 5.82% 4.31% 4.62% Class C -3.69% 5.90% 4.35% 4.64% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -7.34% 5.06% 4.18% 4.98% Class B (max 4.00% CDSC) -6.59% 5.22% 4.14% 4.62% Class C (max 1.00% CDSC) -3.69% 5.90% 4.35% 4.64% No Sales Charges Class S -2.72% 6.97% 5.40% 5.74% Barclays Capital Global Aggregate Bond Index+ 4.07% 9.62% 6.93% 6.92% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.16%, 1.99%, 1.90% and 0.90% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Global Bond Fund — Class A [] Barclays Capital Global Aggregate Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + Barclays Capital Global Aggregate Bond Index is an unmanaged, broad-based, global investment-grade fixed-income measure comprised of three component indices, the U.S. Aggregate Index, the Pan-European Aggregate Index and the Asian-Pacific Aggregate Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Capital Gain Distributions $ Return of Capital $ October Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++ The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — World Bond Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 98 3-Year of 93 5-Year of 82 10-Year 85 of 72 Class B 1-Year of 99 3-Year of 97 5-Year of 90 10-Year 99 of 84 Class C 1-Year of 99 3-Year of 97 5-Year of 89 10-Year 98 of 83 Class S 1-Year of 97 3-Year of 90 5-Year of 75 10-Year 74 of 63 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S DWS Enhanced Global Bond Fund 1.12% 1.85% 1.85% .83% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 Sovereign Bonds 42% 47% Mortgage-Backed Securities Pass-Throughs 23% 16% Consumer Discretionary 5% 6% Financials 4% 14% Consumer Staples 2% 2% Health Care 2% 2% Information Technology 1% — Utilities 1% 1% Materials 1% 1% Energy 1% 1% Industrials 0% 1% Telecommunication Services 0% 3% Total Corporate Bonds 17% 31% U.S. Treasury Obligations 10% 1% Asset-Backed 3% 0% Collateralized Mortgage Obligations 2% 1% Municipal Bonds and Notes 1% 1% Commercial Mortgage-Backed Securities 1% 3% Loan Participations and Assignments 1% 0% 100% 100% Geographical Exposure (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 U.S. 54% 41% Japan 14% 16% United Kingdom 4% 4% Poland 4% 5% Mexico 4% — Netherlands 3% 4% Canada 3% 4% France 3% 3% Germany 2% 6% Other 9% 17% 100% 100% Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 9.0 years 7.5 years Effective Duration 5.7 years 5.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, geographical exposure and interest rate sensitivity are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 United States Dollar 50% 48% Japanese Yen 22% 16% Euro 22% 21% New Zealand Dollar 10% — Brazilian Real 6% 3% Hungarian Forint 6% — Turkish Lira 6% — British Pound 5% 3% Yuan Renminbi 2% — Polish Zloty 1% 1% South Korean Won 1% 1% Swedish Krona 1% — Australian Dollar (3)% — Norwegian Krone (4)% 2% Swiss Franc (5)% 1% Singapore Dollar (6)% — Taiwan Dollar (6)% — Canadian Dollar (8)% 3% Mexican Peso — 1% 100% 100% * Currency exposure after taking into account the effects of currency futures and forward contracts. Quality (Excludes Cash Equivalents and Securities Lending Collateral) 10/31/11 10/31/10 AAA 17% 37% AA 48% 19% A 9% 14% BBB 16% 14% BB 5% 6% B 3% 6% Not Rated 2% 4% 100% 100% Currency exposure and quality are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) (a) Value ($) Bonds 107.9% Austria 1.5% Republic of Austria, 144A, 4.0%, 9/15/2016 (Cost $2,264,822) EUR Belgium 0.4% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 (Cost $622,188) Bermuda 0.2% Weatherford International Ltd., 5.125%, 9/15/2020 (Cost $384,469) Canada 3.0% Government of Canada: 4.25%, 6/1/2018 CAD 5.0%, 6/1/2014 CAD Series WL43, 5.75%, 6/1/2029 CAD (Cost $4,209,647) Chile 0.8% Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 (Cost $1,283,846) Croatia 0.2% Republic of Croatia, REG S, 6.75%, 11/5/2019 (Cost $385,000) Dominican Republic 0.3% Dominican Republic, REG S, 7.5%, 5/6/2021 (Cost $615,000) El Salvador 0.0% Republic of EL Salvador, REG S, 8.25%, 4/10/2032 (Cost $21,032) France 2.9% Government of France, 4.25%, 10/25/2023 (Cost $4,660,833) EUR Germany 1.7% Federal Republic of Germany: Series 09, 3.25%, 1/4/2020 EUR Series 08, 4.75%, 7/4/2040 EUR (Cost $2,559,439) Hungary 0.2% Republic of Hungary, 6.25%, 1/29/2020 (Cost $332,534) Indonesia 0.6% Republic of Indonesia: REG S, 4.875%, 5/5/2021 REG S, 6.875%, 1/17/2018 (Cost $909,636) Italy 0.7% Buoni Poliennali Del Tesoro: 6.0%, 5/1/2031 EUR 6.5%, 11/1/2027 EUR (Cost $1,293,500) Japan 15.7% Government of Japan: Series 256, 1.4%, 12/20/2013 JPY Series 297, 1.4%, 12/20/2018 JPY Series 64, 1.9%, 9/20/2023 JPY Series 73, 2.0%, 12/20/2024 JPY Series 74, 2.1%, 12/20/2024 JPY Series 32, 2.3%, 3/20/2040 JPY (Cost $20,728,048) Kazakhstan 0.1% KazMunayGaz National Co., Series 1, REG S, 8.375%, 7/2/2013 (Cost $161,732) Liberia 0.7% Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 (Cost $1,106,875) Lithuania 0.6% Republic of Lithuania, REG S, 5.125%, 9/14/2017 (Cost $1,016,250) Luxembourg 0.3% ArcelorMittal, 6.125%, 6/1/2018 (Cost $520,245) Mexico 4.0% United Mexican States, Series M, 8.0%, 6/11/2020 (Cost $7,293,989) MXN Netherlands 3.4% Government of Netherlands, 4.5%, 7/15/2017 EUR Majapahit Holding BV, REG S, 7.75%, 10/17/2016 (Cost $5,549,132) Panama 0.4% Republic of Panama: 5.2%, 1/30/2020 6.7%, 1/26/2036 (Cost $672,475) Peru 0.5% Republic of Peru, 7.35%, 7/21/2025 (Cost $974,250) Poland 4.2% Republic of Poland: 5.0%, 3/23/2022 (b) Series 1019, 5.5%, 10/25/2019 PLN (Cost $7,553,514) Portugal 0.2% Portugal Obrigacoes do Tesouro, 4.35%, 10/16/2017 (Cost $642,971) EUR Russia 0.6% Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 5.0%, 4/29/2020 (Cost $991,400) Serbia 0.5% Republic of Serbia: REG S, 6.75%, 11/1/2024 REG S, 7.25%, 9/28/2021 (Cost $858,310) South Africa 1.0% Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Republic of South Africa, 5.5%, 3/9/2020 (Cost $1,755,900) Spain 0.3% Santander International Debt SA, 5.625%, 2/14/2012 (Cost $700,915) EUR Sweden 0.9% Government of Sweden, Series 1046, 5.5%, 10/8/2012 SEK Nordea Bank AB, 144A, 4.875%, 5/13/2021 (Cost $1,634,305) United Kingdom 4.2% Aviva PLC, 5.7%, 9/29/2049 EUR Lloyds TSB Bank PLC, Series 2, 3.75%, 11/17/2011 EUR Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 United Kingdom Treasury Bonds: 4.75%, 12/7/2038 GBP 5.0%, 3/7/2025 GBP (Cost $7,111,775) United States 57.4% AMC Entertainment, Inc., 8.75%, 6/1/2019 American Express Credit Corp., 2.8%, 9/19/2016 Applied Materials, Inc., 5.85%, 6/15/2041 AT&T, Inc., 3.875%, 8/15/2021 Bank of America Corp., 5.75%, 12/1/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (c) CCO Holdings LLC, 6.5%, 4/30/2021 Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.993%*, 8/15/2018 Citigroup, Inc., 4.5%, 1/14/2022 (b) CNA Financial Corp., 5.75%, 8/15/2021 Credit Suisse Mortgage Capital Certificates, "A3", Series 2006-C3, 5.817%*, 6/15/2038 CSX Corp., 6.15%, 5/1/2037 CVS Caremark Corp., 5.75%, 5/15/2041 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 DIRECTV Holdings LLC, 6.375%, 3/1/2041 DTE Energy Co., 7.625%, 5/15/2014 Equinix, Inc., 7.0%, 7/15/2021 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Federal Home Loan Mortgage Corp., 4.5%, 6/1/2041 Federal National Mortgage Association: 3.0%, 1/1/2026 (b) 3.5%, 7/1/2040 (b) 4.0%, 12/1/2039 (b) 4.5%, 3/1/2023 ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Ford Credit Auto Owner Trust, "B", Series 2007-B, 5.69%, 11/15/2012 Ford Motor Credit Co., LLC, 7.0%, 4/15/2015 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "BI", Series 2010-168, Interest Only, 5.0%, 4/20/2040 5.5%, 3/1/2036 (b) "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 7.0% with various maturities from 1/15/2029 until 2/15/2029 JC Penney Co., Inc., 5.65%, 6/1/2020 JPMorgan Chase & Co., 2.6%, 1/15/2016 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (c) Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 6.9%, 4/15/2038 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Levi Strauss & Co., 7.625%, 5/15/2020 (d) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (c) McKesson Corp., 4.75%, 3/1/2021 MGM Resorts International, 9.0%, 3/15/2020 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 (c) Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 NBCUniversal Media LLC, 5.95%, 4/1/2041 Nelnet Student Loan Trust: "A1", Series 2007-1, 0.322%*, 11/27/2018 "A4", Series 2006-1, 0.393%*, 11/23/2022 Norcraft Companies LP, 10.5%, 12/15/2015 Nuveen Investments, Inc., 10.5%, 11/15/2015 Prudential Financial, Inc., 7.375%, 6/15/2019 Quest Diagnostics, Inc.: 4.7%, 4/1/2021 6.4%, 7/1/2017 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 SunTrust Banks, Inc., 3.6%, 4/15/2016 The Gap, Inc., 5.95%, 4/12/2021 Time Warner Cable, Inc., 4.0%, 9/1/2021 Time Warner, Inc., 7.625%, 4/15/2031 U.S. Treasury Bill, 0.015%**, 3/8/2012 (e) U.S. Treasury Notes: 0.5%, 10/15/2013 (d) 0.875%, 1/31/2012 1.0%, 8/31/2016 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 (Cost $101,130,530) Venezuela 0.4% Republic of Venezuela, REG S, 7.75%, 10/13/2019 (Cost $704,834) Total Bonds (Cost $180,649,396) Loan Participations and Assignments 0.5% Russia Gazprom: REG S, 6.51%, 3/7/2022 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $883,870) Shares Value ($) Securities Lending Collateral 6.1% Daily Assets Fund Institutional, 0.18% (f) (g) (Cost $10,809,515) Cash Equivalents 12.3% Central Cash Management Fund, 0.11% (g) (Cost $21,849,545) % of Net Assets Value ($) Total Investment Portfolio (Cost $214,192,326)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $215,020,245. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $11,269,867. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,378,153 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,108,286. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued or delayed delivery security included. (c) Taxable issue. (d) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $10,566,656, which is 5.9% of net assets. (e) At October 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10-Year Canadian Government Bond CAD 12/19/2011 75 Federal Republic of Germany Euro-Bund EUR 12/8/2011 30 Ultra Long U.S. Treasury Bond USD 12/20/2011 10 Total unrealized appreciation At October 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10-Year U.S. Treasury Note USD 12/20/2011 ) 30-Year U.S. Treasury Bond USD 12/20/2011 60 Total net unrealized depreciation ) At October 31, 2011, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (h) Fixed Cash Flows Received Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 9/20/2011 12/20/2016 1 % Markit Dow Jones CDX North America High Yield Index ) ) — (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. Counterparty: 1Citigroup, Inc. At October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD BRL 11/17/2011 UBS AG USD TRY 11/17/2011 UBS AG USD NZD 11/17/2011 UBS AG USD AUD 1/19/2012 UBS AG USD CHF 1/19/2012 UBS AG USD GBP 1/19/2012 UBS AG USD KRW 1/19/2012 UBS AG USD CNY 1/19/2012 UBS AG PLN USD 1/19/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD HUF 11/17/2011 ) UBS AG USD JPY 11/17/2011 ) UBS AG TWD USD 11/17/2011 ) UBS AG NOK USD 11/17/2011 ) UBS AG CAD USD 11/17/2011 ) UBS AG CHF USD 11/17/2011 ) UBS AG AUD USD 11/17/2011 ) UBS AG SGD USD 11/17/2011 ) UBS AG USD JPY 1/19/2012 ) UBS AG MXN USD 1/19/2012 ) UBS AG CAD USD 1/19/2012 ) UBS AG USD EUR 1/19/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc CNY Chinese Yuan EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira TWD Taiwan Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Bonds $
